Citation Nr: 1147260	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include, but not limited to, depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in May 2007 and August 2009 for additional development.  All development was completed.  In September 2010, the Board denied service connection for an acquired psychiatric disorder.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In an April 2011 Order, the Court vacated the Board's September 2010 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR) submitted by the parties.  

Specifically, the parties found that the Veteran's claims file contained treatment records that were not his.  Thus, per the JMR, the Court found that because the September 2010 Board decision may have considered the wrong records when deciding the his claim, that the September 2010 decision must vacated and remanded for further consideration.  

Briefly, the Board notes that all records not belonging to the Veteran have been removed from his claims file and are being returned to the appropriate claims file.

In August 2011, the Veteran submitted an additional statement with a waiver of RO review.


FINDING OF FACT

Neither the Veteran's depression nor his anxiety had onset during active service and neither are otherwise related to active service, to include as secondary to other service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 113; 38 C.F.R.        § 3.303(a) (2009).  In general, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

The Veteran seeks service connection for an acquired psychiatric disability, to include depression and anxiety.  Service treatment records (STRs) fail to show a diagnosis or treatment of an acquired psychiatric disability, to include depression, during service or within one year of service.  The STRs include an entrance examination, dated July 1981, and a reenlistment examination, dated March 1988, which show no indication of psychiatric disabilities.  Report of Medical History, dated March 1988, shows that the Veteran did not self-diagnose depression or excessive worry.  The form also states that the Veteran has never been treated for a mental condition.  

More importantly, the STRs include the September 1991 separation examination which indicates no psychiatric disabilities.  Further, the Report of Medical History, also dated September 1991, shows no indication of depression or excessive worry and states that the Veteran has never been treated for a mental condition.  

The first indication of a potential mental health disability is located in an April 1996 record which shows that the Veteran was referred for evaluation of PTSD symptoms.  At that time, symptoms included noisy breathing, lack of sleep, irritability, low concentration and memory concerns.  He denied symptoms consistent with other anxiety and mood disorders.  No diagnosis was rendered.

In this regard, the Board has review the medical evidence in detail and finds that while PTSD symptoms were noted, the Veteran does not have PTSD at this time.  Several medical evaluations have clearly provided evidence against such a finding. 

A May 1999 VA outpatient treatment record shows a diagnosis of depression and states that the condition was treated with Prozac for the past year.  A relationship to service was not indicated.  A May 2000 treatment record shows a history of depression.  In September 2002, he complained of anxiety secondary to work problems.  The diagnosis was increased anxiety due to work problems.  A March 2003 record notes that the Veteran had been treated for depression since August 2001 and a September 2003 record shows worsening depression related to his employment situation.  None of these records indicates a relationship between depression or anxiety and service.

VA outpatient treatment records show that the Veteran had a diagnostic assessment for depression in April 2005.  It does not appear that the staff psychiatrist reviewed the Veteran's claims file or STRs.  During the assessment, the Veteran reported that his problems began in 1989 when he and his first wife divorced, and escalated in 1991 when he was discharged from service because of his inability to pass a physical examination.  He reported that he was diagnosed with major depression five years ago after an incident at work triggered an anxiety attack.

The staff psychiatrist noted the Veteran's five-year history of major depressive disorder and treatment with Prozac.  He diagnosed the Veteran as having major depressive disorder and anxiety.  The psychiatrist stated that the Veteran suffers anxiety about social and job related issues and has suffered, and currently suffers, a great deal of stress, most of which appears to have started in 1989 and 1991 when he divorced his first wife and was discharged from service.  

Unfortunately, the staff psychiatrist indicates only that the Veteran suffered stress from his divorce and separation from service.  He did not state that the Veteran's major depressive disorder or anxiety had onset during service, thus, the assessment does not support a finding of service connection for the acquired psychiatric disabilities and the Board must find that, overall, the medical report provides evidence against this claim, indicating a problem that began after service caused by his discharge and divorce, not by his service.  

Even if the Board assumes that the staff psychiatrist meant to indicate a relationship between service and the acquired psychiatric disabilities, the psychiatrist did not indicate whether he reviewed the Veteran's STRs or claims file in conjunction with the assessment.  It appears that the staff psychiatrist's opinion is based solely upon the Veteran's report of symptomatology and medical history, which is inconsistent with the STRs which were silent for complaint, treatment, or diagnosis of any acquired psychiatric disability during service.  The Veteran's own statements during service support this finding, as noted above. 

During his February 2009 Board hearing, the Veteran testified that he did not suffer depression prior to service.  He related his current depression and anxiety to incidents that occurred during service, such as his divorce, incidents with superiors during service, and his discharge from service.  Specifically, he stated that during service, right before the Gulf War, he and his wife divorced.  He described the circumstances surrounding the divorce, including his wife's infidelity with his best friend.  He also stated that he lost his house to foreclosure while deployed because his ex-wife failed to make the mortgage payments.  The Veteran also described problems that he was having with a superior and a situation that involved a fellow service member and the service member's eventual death.  Finally, the Veteran discussed his reenlistment process and indicated that he was forced out of service.  He said that comments written on his re-enlistment paperwork did not match the numerical score assigned for certain categories.

After separation from service, the Veteran said he got a job but still had to see the same people that caused his problems during service, including his ex-wife and former best friend.  He moved and in 2000, he started having complications with his new job after reporting questionable activity of a co-worker to superiors.  He said that he was eventually diagnosed with depression and that a VA provider said that the depression, anxiety and lack of trust in authority figures were, in part, related to his time in service.

The Veteran had a VA examination in September 2009.  The examiner reviewed the claims file and performed the mental health evaluation.  During the examination, the Veteran reported that his depression started in 1987 after divorcing his wife.  He said that he was stationed on an aircraft carrier when he found out that his wife was having an affair with his best friend.  He said that this event, as well as not getting along with some of his supervisors in service, led to his depression.

The examiner diagnosed the Veteran with major depressive disorder and stated that the depression has persisted for many years.  He stated that given the Veteran's record and report that it is within the "realm of possibility" that the depression began and was exacerbated by events as reported by the Veteran while serving in the military.

Despite the examiner's opinion, service connection is granted when the evidence shows that it is "at least as likely as not", or a 50 percent or greater degree of probability, that there is a connection between the claimed disability and service.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  In this case, the examiner's finding that "it is within the realm of possibility" that the Veteran's depression is related to service (which is really a fact that is not in dispute, saying nothing, as no one would suggest that it is "impossible" that the Veteran's disability is not related to service, therefore, it is in the "realm of possible" - this finding is simply totally meaningless for VA purposes) is speculative and cannot be used as the basis for a finding of service connection.

Finally, the Veteran submitted a statement in August 2011 indicating that his depression is not related to service but to his newly service-connected back condition.  He stated that the pain from his physical disabilities and the affect of them on his activities of daily living caused his depression.  As for anxiety, he stated that the condition had onset during service due to marital discord, incidents with superiors during service, and his discharge from service.  

Importantly, this statement contradicts the medical history and his past statements and testimony and consequently weighs against a finding of credibility as well as against a finding of continuity of symptomatology and/or direct service connection.

Simply stated, the Board finds that the Veteran has provided a theory of causation that is inconsistent with his last theory of causation, undermining all claims before the VA.  While it is possible for the Veteran to be depressed because of events in service and depressed because of a service connected back disability, his inconsistency regarding what he believes (his layman's view) is the cause of his depression only hurts his case before the Board.

In this decision, the Board has considered lay and medical evidence as it pertains to the issue of service connection for depression.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of depression started during service and have been continuous since service.  Most recently, he denied in-service onset of depression and linked it to his newly service-connected back condition, which is inconsistent with his prior claim, undermining his lay statements to the Board and VA examiners.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of depression or anxiety during and after separation from service.  The Board finds that the Veteran's reported history of continued symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints of depression or anxiety.  Neither the examining physician nor the Veteran indicated symptoms, treatment or diagnosis of depression or anxiety.  

Moreover, the post-service evidence does not reflect treatment related to depression or anxiety until seven years after separation from active service.  This finding is supported by the April 2005 VA assessment which indicates that the Veteran's depression was diagnosed around 1999 or 2000 after an incident at work (post-service) triggered an anxiety attack and by the May 1999 VA outpatient treatment record, which indicates that the Veteran had been treated for a year for depression.  Therefore, the medical evidence does not reflect continuity of symptomatology and, in fact, provides factual evidence against such a finding, undermining what the Veteran is telling VA examiners and the Board, providing highly probative factual evidence against his claim.

Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his problems regarding this disability.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently diagnosed acquired psychiatric disabilities and service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, acquired psychiatric disabilities, such as depression and anxiety, are not the types of disorders that a layperson can provide competent evidence on questions of etiology or diagnosis, including the issue of onset and etiology.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  The Board finds that the most probative evidence in this case provides evidence against this claim. 

Based upon the evidence the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disability.  Although he initially stated that depression began and persisted since service and recently changed his story, indicating that anxiety had onset during service with depression being secondary to his service-connected back condition, the STRs and separation examination fail to show any indication of an acquired psychiatric disorder during service.  Medical records do not suggest a diagnosis or treatment of depression or anxiety for several years after service.  Further, regarding the April 2005 assessment, the examining psychiatrist did not indicate a nexus between service and depression or anxiety; he indicated only that the Veteran suffered stress during service.  Even if the Board assumes that the psychiatrist intended to link either diagnosis to the Veteran's service, the psychiatrist did not review the Veteran's claims file and STRs in conjunction with rendering an opinion and further, did not provide a rationale to support such an opinion.  Finally, the opinion from the September 2009 VA examination used the phrase "within the realm of possibility" when trying to link the Veteran's depression to his service.  Unfortunately, the phrase "within the realm of possibility" is speculative and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Stegman, 3 Vet. App. at 230.  

For the reasons stated above, the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, must be denied.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2001 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Board has considered the issue of whether another VA examination is warranted either to determine if the Veteran has a disability related to service or a service connected disability.  However, there is nothing in the record that would support a finding that a second attempt to obtain a medical opinion would be more successful than the first attempt.  There are certain situations in which a medical opinion regarding etiology is not possible (this is one of those cases), and in such situations one must look to the facts of the case to consider whether the Veteran must be given the benefit of the doubt.  

In this case, an examiner would be required to make a credibility determination in this case.  For example, when the Veteran states he is depressed because of his back disability, and not because of his divorce in service (his statement to the Board in August 2011 totally undermines what he told the undersigned, under oath, in February 2009), the examiner in this case would be forced to make a credibility determination in this case.  However, this is not the role of a medical provider, but of the fact finder in this case (the Board).  In this case, the Board has found that what the Veteran is saying is not true.  The Veteran's statement that "I never stated that my depression was caused by my service" in August 2011 is simply not true:  At his hearing in February 2009, page 11, the Veteran clearly indicated he was complaining about depression in service and his belief that Dr. A.'s medical opinion fully supported the claim that his depression was related to service (page 14 of the transcript).  At his hearing in February 2009, the Veteran, a service officer, provided highly detailed testimony, and made absolutely no contention regarding any connection between his back, any service connected disability, and depression.  It is only after the Board granted service connection for the back that the Veteran contends he has a depression related to his back problem and provides the statement that he "never stated that my depression was caused by my service."  

In this case, there is significant factual evidence against this claim, including the service and post-service treatment records, which clearly indicate to the Board that this problem began well after service and the Veteran's statements, which have been found to be not credible regarding the critical issue in this case (when did the Veteran first have symptoms of the disability at issue) and provides evidence against the claim.  The fact that the Board has found that the Veteran is willing to provide a false history to examiners (and has provided a false history to examiners) weighs heavily against a finding that another VA examination would provide any basis to grant this claim.  Simply stated, the Veteran would attempt to do what he has done in the past: create a factual history that will provide a basis to grant this claim.   

It is important to note that the undersigned has had the opportunity to review the Veteran's testimony directly.  The undersigned recalls the testimony particularly in February 2009.  The Veteran did not provide testimony that appeared credible at that time to the undersigned.  He has filed claims for disabilities that he has simply never had.  In fact, while the Board does not have medical expertise, and does not claim such medical expertise, there is a serious question whether the Veteran actually has the disability at issue.  For example, while the Veteran was diagnosed with depression in September 2009, it was noted that the Veteran does not seek VA therapy (indicating for some reason that it is a "waste of time") and while he noted that he has been given medication by VA for this disability, he does not appear to use it (there is no record of the medication use in the Veteran's medical file, as clearly stated by the September 2009 examiner).  In such cases, where credibility is the issue, the Board (not VA examiners) are the ultimate finders of fact, and the Board cannot remand a case to a VA examiner to determine the Veteran's credibility.  This is the regrettable work of the Board.     

It is important to note that the Board has reviewed the JMR in detail.  At no point have the parities disputed the Board's finding that another VA examination should not be undertaken.  If the parties of the JMR disputed the Board's finding on this important issue, March 2011 would have been the moment to make this point clear, rather than at a later date, after this decision.  Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only create continual ligation that goes on for years.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted statements and private medical records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded a VA medical examination in September 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


